EXHIBIT Philip Talamo, Investor Relations 212.969.2383 ir@alliancebernstein.com John Meyers, Media 212.969.2301 pr@alliancebernstein.com News Release AllianceBernstein Announces May 31, 2008 Assets Under Management New York, NY, June 10, 2008 – AllianceBernstein Holding L.P. (NYSE: AB) and AllianceBernstein L.P. today reported that during the month of May, preliminary assets under management increased by approximately $5 billion, or 0.7%, to $772 billion at May 31, 2008, due primarily to positive equity investment returns and modest net inflows.Net inflows in the Institutional Investments and Private Client channels were partially offset by net outflows in the Retail channel. ALLIANCEBERNSTEIN L.P. (THE OPERATING PARTNERSHIP) ASSETS
